Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 30, 2015

                                     No. 04-15-00114-CV

                      Hari Prasad KALAKONDA and Latha Kalakonda,
                                      Appellants

                                              v.

                               ASPRI INVESTMENTS, LLC,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16394
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
     The motion for extension of time to file the reporter’s record is granted. We order Tracy
Plummer to file the record by May 11, 2015.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court